Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 9-13, 15 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2016/0073974) and in view of Zhang et al. (US 2020/0164225).

3.	Addressing claim 9, Saito discloses a system comprising: 
an x-ray imager comprising an x-ray imaging source and an x-ray detector, wherein the x-ray imaging source comprises a variable aperture collimator (see Fig. 1, elements 12-13 and 12c); 
a processing device, operatively coupled to the x-ray imager, to (see Fig. 1; element 1); image a first field of view (FOV) of a volume of interest (VOI) comprising a region of interest (ROI) of a patient from a first position with the x-ray imager (see Fig. 5c-6 and 9; first scan of standard-resolution 
image the first FOV of the VOI comprising the ROI of the patient from a second position with the x-ray imager (see Fig. 5c-6 and 9; first scan of standard-resolution scan, third position/rotation angle); 
receive a first identification of a first portion of the imaged VOI from the first position designating the ROI to be imaged (see Fig. 5c-6 and 9; after each scan the data is transmitted to imaging processing unit; the scan data of the first portion (standard-resolution scan) in the first angle transmitted to the imaging processing unit is the first identification); 
receive a second identification of a second portion of the imaged VOI from the second position designating the ROI to be imaged (see Fig. 5c-6 and 9; the data from standard-resolution scan from third position/angle is the second identification); 
in response to receiving the first identification, adjust the variable aperture of the x-ray imaging source to a second FOV corresponding to the ROI from the first position, the second FOV being different than the first FOV from the first position (see Fig. 9 and [0061]; perform high resolution scan is the second FOV; change the open position of the collimator at each rotation angle); 
image the ROI of the patient from the first position using the second FOV (see Fig. 9, perform high resolution scan); 
in response to receiving the second identification, adjust the variable aperture of the x-ray imaging source through a plurality of intermediate FOVs to a third FOV corresponding to the ROI from the second position while the imager moves between the first position and the second position, image the ROI of the patient from the second position using the third FOV, wherein a third size of the third FOV is different than a first size of the first FOV and a second size of the second FOV (see Figs. 4, 9 and [0061]; perform high resolution scan is second and third FOV; examiner interprets according to applicant’s specification Fig. 10; there is only 1 intermediate FOVs elements 1030 and 1050; in Fig. 4 there are three angles/positions; the first and third positions/angles are interpreted as first and second positions; the second position/angles between first and third positions/angles is interpreted as intermediate position with intermediate FOVs; paragraph [0061] discloses “changing the open position of the collimator at each rotation angle”; first size of the first FOV and second size of the second FOV is image at the same first position/angle; the open position of the collimator change at each rotation angle/position and the third size of the third FOV is image at the third rotation position/angle therefore the third size of the third FOV is different from first size of the first FOV and second size of the second FOV).

Saito does not disclose wherein sizes of the plurality of intermediate FOVs are transitional between the second size of the second FOV and the third size of the third 
Also see the prior art made of record and not relied upon is considered pertinent to applicant's disclosure in section below. Changing aperture size for every angle is well-known. 

4.	Addressing claim 10, Saito discloses:
wherein the first identification of the first portion of the imaged VOI and the second identification of the second portion of the imaged VOI are based on a user selection of the ROI (see Fig. 5c, 6 and [0005]; user select a region that an observer wants to observe); 

. 

6.	Claims 3, 5, 7, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2016/0073974), in view of Zhang et al. (US 2020/0164225) and further in view of Okumura et al. (US 2004/0202283 (provided in the IDS)). 

7.	Addressing claims 3, 5, 7, 11, 13 and 15, Saito does not disclose wherein the first identification of the first portion of the imaged VOI and the second identification of the second portion of the imaged VOI are based on an automatic identification of the ROI; wherein the ROI in the VOI of the patient comprises an anatomical feature located within the VOI and wherein adjusting the aperture of the x-ray imaging source comprises adjusting a shape of the aperture. In the same field of endeavor, Okumura discloses wherein the first identification of the first portion of the imaged VOI and the second identification of the second portion of the imaged VOI are based on an automatic identification of the ROI (see [0039]; automatically set to include extracted heart area; the ROI such as the heart is automatically identify in order to automatically set scan that include the heart area); wherein the ROI in the VOI of the patient comprises an anatomical feature located within the VOI (see [0039]; the heart) and wherein adjusting the aperture of the x-ray imaging source comprises adjusting a shape of the aperture (see Figs. 10A-10C and [0056-0058]; shape of opening can change to narrower or wider by moving collimator blades). It would have been obvious to one of . 

8.	Claims 4, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2016/0073974), in view of Zhang et al. (US 2020/0164225) and further in view of Virshup et al. (US 2014/0275705). 

9.	Addressing claims 4, 12 and 17-18, Saito does not explicitly disclose fiducial marker, kv and mv x-ray imaging source. Using fiducial marker, kv and mv x-ray imaging source is well-known in the field. In the same field of endeavor, Virshup discloses fiducial marker, kv and mv x-ray imaging source (see Figs. 11, [0056], claims 8-9, 11 and 15-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Saito to use fiducial marker, kv and mv x-ray imaging source as taught by Virshup because this help track/identify the object of interest (see [0005], [0056] and [0074]). 


Response to Arguments

Applicant’s arguments with respect to claims 1-5, 7, 9-13, 15 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0297157 (see [0035]; changing aperture size for every angle).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793